WESTERFIEDD, J.
Plaintiff sues defendant for $325, the purchase price of a second-hand Ford coupe which plaintiff bought from defendant. There was judgment for defendant and plaintiff has appealed.
On January 15, 1925, plaintiff bought a Ford coupe from the defendant. On December 24, 1925, the automobile was taken away from him by the police, who subsequently identified it as having been stolen from the Electron Engineering Company. The car was thereupon delivered to an insurance company which had compensated the Electron Engineering Company for its loss under a theft policy. The insurance company then sold the car back to plaintiff, the consideration not being disclosed in the record.
We have not been favored by an argument on behalf of the defendant and appellee, nor has any brief been filed in this Court; consequently we are not advised as to the authority relied upon in support of the judgment. The law in this State is very plain and to the effect that there is an implied warranty in all sales and that the evicted buyer has the right to claim, as against the seller, the restitution of the purchase price. R. C. C. 2506.
The judgment appealed from is erroneous and, for the reasons assigned, is reversed, and it is now ordered that there be judgment in favor of plaintiff, Edward P. Benezach, and against the defendant, B. J. Glaudi, in the full sum of $325, with interest thereon at the rate of five per cent per annum from judicial demand, and •all costs.